831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Robert COX, Plaintiff-Appellant,v.Richard F. CELESTE;  Richard P. Seiter;  Gregory L. Ayers,Defendants- Appellees.
No. 87-3493.
United States Court of Appeals, Sixth Circuit.
Oct. 27, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction and the appellant's response.


2
Appellant sought leave from the district court to proceed in forma pauperis in a civil rights action.  The magistrate granted leave to proceed in forma pauperis on condition that $15 of the $120 filing fee be paid with 30 days or the case may be dismissed.  Reconsideration of the order was denied by the district court judge.  Appellant paid the $15 and filed a notice of appeal.


3
This court concludes that the order appealed was not appealable and this court lacks jurisdiction.  The order did not end the litigation on the merits.    See Catlin v. United States, 324 U.S. 229 (1945).  It also does not fit into the "collateral order" exception because it can effectively be reviewed on appeal from a final judgment.    See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981);  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
It is ORDERED that the motion to dismiss be granted and the appeal be dismissed.  Rule 8, Rules of the Sixth Circuit.